internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo 4-plr-105847-99 date date legend x y dear this is in response to your request for certain rulings on behalf of x concerning the application of sec_162 of the internal_revenue_code and the regulations thereunder to certain compensation plans of x and y x intends to spin off its subsidiary y in a two-step transaction first x has sold some but less than percent of the stock of y to the public in an ipo and has listed y’s stock on one of the stock exchanges as a result y became a publicly traded corporation second the distribution of the remaining stock of y to x’s shareholders as a dividend or in exchange for shares of x stock may take place at some future date to be decided upon by the board_of directors of x one day prior to the ipo y’s stock_option and executive compensation plans the plans were approved by x its parent because the respective administration committees for the plans have retained the right to change the performance targets x and y understand that the plans like any other shareholder-approved plans authorizing amendments of performance targets will have to be resubmitted to shareholders for approval at least once every five years three of the plans will be administered by y’s compensation committee which will include as members certain officers and directors of x the fourth plan will be administered by the y strategy board whose members currently are y management employees it is not contemplated that any performance awards will be made under the fourth plan to any of the top executives of y sec_162 of the code provides that there will be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction shall be allowed under this chapter for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year with respect to such employee exceeds dollar_figure sec_1_162-27 of the income_tax regulations provides that a publicly_held_corporation includes an affiliated_group_of_corporations as defined in sec_1504 determined without regard to sec_1504 for purposes of this section however an affiliated_group_of_corporations does not include any subsidiary that is itself a publicly_held_corporation such a publicly held subsidiary and its subsidiaries if any are separately subject_to this section according to sec_1_162-27 of the regulations for purposes of the shareholder approval requirements the shareholders of the publicly held member of the affiliated_group are treated as the shareholders of all members of the affiliated_group sec_1_162-27 of the regulations defines a covered_employee as any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is an individual acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer sec_1_162-27 of the regulations provides that whether an individual is the chief_executive_officer described in sec_1_162-27 or an officer described in sec_1_162-27 is determined pursuant to the executive compensation disclosure rules under the exchange act sec_1_162-27 of the regulations provides that qualified performance- based compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the time the compensation committee actually established the goal however in no event will a performance_goal be considered to be preestablished if it is established after percent of the period_of_service as scheduled in good_faith at the time the goal is established has elapsed sec_1_162-27 of the regulations defines an outside director in relevant part as one who does not receive remuneration from the publicly_held_corporation either directly or indirectly in any capacity other than as director for this purpose remuneration includes any payment in exchange for goods or services according to sec_1_162-27 of the regulations if remuneration other than de_minimis remuneration was paid_by the publicly_held_corporation in its preceding_taxable_year to an entity by which the director is employed or self-employed other than as a director the remuneration is considered directly or indirectly received by the director sec_1_162-27 of the regulations provides that for purposes of sec_1_162-27 and c remuneration that was paid_by the publicly_held_corporation in its preceding_taxable_year to an entity is de_minimis if payments to the entity did not exceed percent of the gross revenue of the entity for its taxable_year ending with or within the preceding_taxable_year of the publicly_held_corporation according to sec_1_162-27 of the regulations in the case of a corporation that was not a publicly_held_corporation and then becomes a publicly_held_corporation the deduction limit of sec_1_162-27 does not apply to any remuneration paid pursuant to a compensation plan or agreement that existed during the period in which the corporation was not publicly held in accordance with sec_1_162-27 a corporation that is a member_of_an_affiliated_group that includes a publicly_held_corporation is considered publicly held and therefore cannot rely on sec_1_162-27 also see sec_1_162-27 sec_1_162-27 of the regulations provides that if a subsidiary that is a member of the affiliated_group described in sec_1_162-27 becomes a separate publicly_held_corporation whether by spinoff or otherwise any remuneration paid to covered employees of the new publicly_held_corporation will satisfy the exception for performance-based compensation described in sec_1_162-27 if the conditions in either sec_1_162-27 or iii are satisfied sec_1_162-27 of the regulations provides that remuneration satisfies the requirements of sec_1_162-27 if the remuneration satisfies the requirements for performance-based compensation as set forth in sec_1 e and by application of sec_1_162-27 and e viii before the corporation becomes a separate publicly_held_corporation and the certification required by sec_1_162-27 is made by the compensation committee of the new publicly_held_corporation sec_1_162-27 does not apply here because the shareholders of x did not vote to approve the plans before y became publicly held sec_1_162-27 of the regulations provides that remuneration satisfies the requirements of sec_1_162-27 if the remuneration satisfies all of the requirements of sec_1_162-27 and the outside directors within the meaning of sec_1_162-27 of the corporation before it becomes a separate publicly_held_corporation or the outside directors of the new publicly_held_corporation may establish and administer the performance goals for the covered employees of the new publicly_held_corporation for purposes of satisfying the requirements of sec_1_162-27 and the certification required by sec_1_162-27 must be made by the compensation committee of the new publicly_held_corporation however a taxpayer may rely on sec_1_162-27 to satisfy the requirements of sec_1_162-27 only for compensation paid or stock_options stock appreciation rights or restricted_property granted prior to the first regularly scheduled meeting of the shareholders of the new publicly_held_corporation that occurs more than months after the date the corporation becomes a separate publicly_held_corporation accordingly we rule that because according to sec_1_162-27 of the regulations the shareholders of x are treated as the shareholders of all members of the affiliated_group the approval of the plans by x on the day before the ipo did not serve as satisfactory shareholder approval of the plans compensation paid or options granted under the plans approved only by x’s board will be considered performance-based only for the compensation or grants paid or awarded prior to the first regularly scheduled meeting occurring more than months after y became a separate public corporation sec_1_162-27 of the regulations y may obtain satisfactory shareholder approval of the plans and of any additional performance plans that are established by y after the ipo at any shareholder meeting up to and including the first regularly scheduled meeting occurring more than months after the ipo in the case of any shareholder votes obtained after the ipo and before the spinoff of the remaining shares of y stock held by x to x’s shareholders the shares of y stock held by x can be voted by an officer of x on behalf of x after y’s shareholders have approved y’s performance-based plans such plans need not be resubmitted to shareholders until the latest to occur of a the expiration of such plan b the material modification of such plan or c if and only if y’s compensation committee has authority to change the targets under the plan’s performance goals the first shareholder meeting that occurs in the fifth year following the year in which the plan was approved by y’s shareholders the deduction limit of sec_162 of the code will not apply to any remuneration paid to y employees pursuant to any of the performance-based plans maintained by x prior to the ipo provided that the conditions of sec_162 were satisfied when those awards were made and the awards are not materially amended after their grant employees and officers of x may serve as outside directors on the y compensation committee so long as the remuneration paid_by y to x does not exceed more than five percent of x’s gross revenues the performance period and related service period established by the y compensation committee for performance awards under the plans may be as short as a single calendar_quarter or the period between the ipo and the spinoff so long as the performance goals are established prior to or during the first percent of the period_of_service to which the performance_goal relates the compensation paid and deducted by y after the ipo to any of its covered employees other than performance-based compensation is deductible to the extent it does not exceed dollar_figure per taxable_year in applying the dollar_figure limit the compensation paid to executives by x y or any other entity within the x affiliated_group that was deductible prior to the ipo is disregarded a new taxable_year for purposes of applying the dollar_figure deduction limit on non- performance-based compensation will begin for y on the date that y is spun off from the x controlled_group this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours robert misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
